UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                             No. 15-6406


CURTIS LEE WATSON,

                 Petitioner - Appellant,

          v.

TERRY O’BRIEN,

                 Defendant - Appellee.



Appeal from the United States District Court for the Northern
District of West Virginia, at Clarksburg.    Irene M. Keeley,
District Judge. (1:14-cv-00114-IMK-JSK)


Submitted:   July 23, 2015                 Decided:   July 27, 2015


Before NIEMEYER and KING, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


Curtis Lee Watson, Appellant Pro Se.     Helen Campbell Altmeyer,
Assistant United States Attorney, Wheeling, West Virginia; Erin K.
Reisenweber, Assistant United States Attorney, Martinsburg, West
Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       Curtis Lee Watson, a federal prisoner, appeals the district

court’s order accepting the recommendation of the magistrate judge

and denying relief on his 28 U.S.C. § 2241 (2012) petition.                    We

have       reviewed   the    record    and    find   no    reversible     error. *

Accordingly, we affirm for the reasons stated by the district

court.      Watson v. O’Brien, No. 1:14-cv-00114-IMK-JSK (N.D.W. Va.

Mar. 10, 2015).       We dispense with oral argument because the facts

and legal contentions are adequately presented in the materials

before      this   court    and   argument   would   not   aid   the   decisional

process.



                                                                         AFFIRMED




       *
       The timely filing of specific objections to a magistrate
judge’s recommendation is necessary to preserve appellate review
of the district court judgment when the parties have been warned
of the consequences of noncompliance. Wright v. Collins, 766 F.2d
841, 845-46 (4th Cir. 1985); see also Thomas v. Arn, 474 U.S. 140,
155 (1985). Accordingly, because Watson’s only objection to the
magistrate judge’s recommendation was a citation to Daniel v.
Fulwood, 766 F.3d 57 (D.C. Cir. 2014), we limit our review to
whether the district court properly rejected Watson’s reliance on
Daniel.

                                         2